Callahan, J.
(dissenting). I do not concur in the findings or conclusions reached by the majority. Neither knowledge of falsity nor reckless disregard of whether or not the statements were false has been shown with the “convincing clarity which the constitutional standard demands”, and thus a judgment based on such evidence should not be permitted to stand (New York Times Co. v Sullivan, 376 US 254, 285-286). It is for the Judge in the first instance to decide whether that standard has been met (cf. Rosenblatt v Baer, 383 US 75, 88; Pauling v National Review, 49 Misc 2d 975, 983, affd 27 AD2d 903, affd 22 NY2d 818). When a verdict is incorrect as a matter of law, a trial court may properly enter a judgment notwithstanding the verdict pursuant to CPLR 4404 (subd [a]). It is recognized that labor disputes “are frequently characterized by bitter and extreme charges, countercharges, unfounded rumors, vituperations, personal accusations, misrepresentations and distortions. Both labor and management often speak bluntly and recklessly, embellishing their respective positions with imprecatory language” (Linn v Plant Guard Workers, 383 US 53, 58). Such expressions made during a labor dispute, even in the most pejorative terms, are protected under Federal law (Thomas v Flavin, 58 AD2d 1031, 1032). For this reason, plaintiff has a heavy burden and must prove that the defamatory statements, which were concededly made during a labor dispute, were circulated with actual malice (see Linn v Plant Guard Workers, supra, p 61; Eden Park Health Servs. v Ottley, 87 AD2d 967). Mere falsity is not sufficient (see Kadish v Dressner, 86 AD2d 622, 623). For these and other reasons stated in the memorandum decision of Supreme Court, Erie County, Joslin, J., I vote to affirm. (Appeal from order of Supreme Court, Erie County, Joslin, J. — set aside verdict.) Present — Hancock, Jr., J. P., Callahan, Doerr, Boomer and Schnepp, JJ.